NOT FOR PUBLICATION

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

M&T BANK,                                            No.18-12702 (SDW)(CLW)

                              Plaintiff,

                  v.                                 ORDER

H. SCOTT GURVEY, et al.,

                              Defendants.            March 29, 201 9



WIGENTON, District Judge.

        Before this Court is the Report and Recommendation (“R&R”) entered on March 14, 2019

by Magistrate Judge Cathy L. Waldor (‘Judge Waldor”), recommending that Plaintiff M&T

Bank’s Motion to Remand be granted. Neither Plaintiff nor Defendants filed an objection to the

R&R.

        This Court has reviewed the reasons set forth by Judge Waldor in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

        ORDERED that the R&R of Judge Waldor (Dkt. No. 14) is ADOPTEI) as the conclusions

of law of this Court.

        SO ORDERED.

                                                      Is! Susan I). Wigenton
                                                    SUSAN D. WICENTON, U.S.D.J.

Orig:   Clerk
cc:     Parties
        Cathy L. Waldor, U.S.M.J.
